Citation Nr: 0029251	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO. 99-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of injury to 
the low back.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from January 1991 to September 
1991.  The veteran also served in the reserves.  A line of 
duty determination dated in December 1997 shows that the 
veteran's status was with the United States Air Force Reserve 
when she sought treatment for hip pain on June 27, 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of injury 
to the lower back.  

In September 2000, the veteran testified before a Veterans 
Law Judge at a videoconference hearing.  See 38 C.F.R. 
§ 20.700(e) (2000).  The veteran subsequently submitted a 
statement from EM, Jr., SMSgt, United States Air Force, and 
the veteran signed a statement indicating that she waived 
initial RO review of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).  The Board has accepted this evidence as part of the 
record.   


REMAND

The veteran contends that an injury during her reserve 
service on June 26, 1996, led to her seeking treatment for 
right hip pain on June 27, 1996, and that subsequent back and 
hip disability resulted from that injury.  

The veteran was afforded a VA examination in April 1998.  
However, this examination was silent on the matter of 
etiology of the veteran's current back disability, identified 
as lumbar strain, degenerative disc disease, L4-5 and L5-S1, 
and osteoporosis.  Additionally, subsequent to that time, the 
RO received VA outpatient treatment records that show 
treatment for back complaints within one month of her June 
1996 injury as well as continuing treatment thereafter.  In 
light of the necessity for a medical nexus opinion under 
these circumstances, the Board finds that additional VA 
examination is in order.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

At the time of the veteran's September 2000 videoconference 
hearing, the veteran testified that she was also claiming 
entitlement to service connection for right hip disability as 
part of her claim for injury residuals, especially in light 
of the VA examiner's April 1998 opinion.  Following the April 
1998 VA examination, the opinion was that the veteran 
sustained some type of acute trauma to the trochanteric bursa 
of the right hip in June 1996 that had become a "more or less 
chronic problem and is a service-connected injury with 
chronic bursitis..."  The RO has not yet addressed this claim, 
and it is therefore referred for RO initial consideration.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO should request that the 
veteran identify all medical care 
providers who have treated her for her 
hip or back since June 1996.  This 
statement, in conjunction with her 
hearing testimony in September 2000, 
should be reviewed in order to ascertain 
if there are any outstanding medical 
records.  After securing any necessary 
release, the RO should obtain those 
records (not already of evidence). 

2.  Thereafter, the RO should arrange for 
an examination of the veteran by an 
appropriate VA specialist for the purpose 
of ascertaining the current nature and 
etiology of the veteran's residuals of 
the June 1996 injury, including any hip 
or back disability.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
identify the veteran's back or hip 
disability and express an opinion as to 
whether it is as likely as not that each 
such disability is causally related to 
service.  The examiner should provide 
full rationale for any opinion expressed.  
The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3.  The RO should then re-adjudicate the 
claim for service connection for a back 
disability.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case, which 
summarizes the pertinent evidence, any 
applicable legal provision not previously 
provided, and reflects reasons and bases 
for the decision.  The veteran should 
then be afforded the applicable time 
period in which to respond.  

The RO should also adjudicate the issue 
for service connection for a right hip 
disability.  If the benefit is denied, 
all appellate rights should be 
communicated to veteran.  Only those 
issues that have been fully developed 
should be certified for appellate review.  

Thereafter, the case should be returned to the Board for 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is notified.  
The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



